Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1, 11 and 14 are objected to because of the following informalities: this claim recites the limitations “detecting a position of a passive pointer that does not transmit a signal by detecting a change of a capacitance in the sensor pattern.” The negative limitations is unclear. To avoid confusion from interpreting the claims, Examiner recommends amending these claims to positively recite the claim limitations. Appropriate correction is required.
Claim 6 is objected to because of the typographical informalities: this claim recites the words “the active pent” in lines 2-3. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 4, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sasselli et al. (U.S. Patent Pub. No. 2014/0168142) in view of Lee (U.S. Patent Pub. No. 2012/0182238).
	Regarding claim 1, Sasselli teaches a pointer position detection method performed by a sensor controller connected to a sensor pattern (Sasselli: para 0130-0132 and 0142-0145), the method comprising: detecting a pen signal transmitted via a pen electrode provided at a distal end of an active pen (Sasselli: para 0130-0132 and 0142-0145); detecting a position of the active pen based on a level of the pen signal detected (Sasselli: para 0130-0132 and 0142-0145, to determine the positions of multiple objects when they touch the user interface 104).
	However, Sasselli does not explicitly teach detecting one or more candidate touch positions of a passive pointer that does not transmit a signal by detecting one or more changes of one or more capacitances of the sensor pattern; and outputting, as a position of the passive pointer, the one or more candidate touch positions remaining after excluding the position of the active pen from the one or more candidate touch positions.
Lee teaches detecting one or more candidate touch positions of a passive pointer that does not transmit a signal by detecting one or more changes of one or more capacitances of the sensor pattern (Lee: para 0065-0073, and Fig. 7, palm touch detected); and outputting, as a position of the passive pointer, the one or more candidate touch positions remaining after excluding the position of the active pen from 
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasselli in view of the teachings of Lee so as to provide a pen touch recognizing method and apparatus that can identify a user's intended pen touch and an unintentional palm touch that are applied to a touch screen.
	Regarding claim 2, the combination teaches wherein: the one or more changes of the one or more capacitances include a change of a capacitance included in the sensor pattern and formed between the pen electrode and the sensor pattern (Lee: para 0065-0073, and Fig. 7, and Sasselli: para 0130-0132 and 0142-0145).
Regarding claim 3, the combination teaches wherein: the passive pointer includes at least a finger; and the active pen transmits the pen signal via a capacitance formed between the pen electrode and the sensor pattern (Lee: para 0065-0073, and Fig. 7, and Sasselli: para 0130-0132 and 0142-0145).
Regarding claim 4, the combination teaches wherein: the detecting of the one or more candidate touch positions includes detecting an extent of a region exhibiting at least a predetermined amount of change in capacitance for each of the one or more candidate touch positions (Lee: para 0065-0073, and Fig. 7, and Sasselli: para 0130-0132 and 0142-0145); and the outputting does not include outputting, as the position of the passive pointer, a candidate touch position located proximate to the position of the active pen and having a detected extent of a size smaller than a predetermined size 
Regarding claims 11 and 14, these claims are similarly rejected based on the same rationale as claim 1 (see Lee: para 0065-0073, and Figs 4-7 and Sasselli: para 0130-0132 and 0142-0145).
Regarding claim 12, this claim is similarly rejected based on the same rationale as claims 1-4.

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasselli in view of Lee in further view of Katsurahira (U.S. Patent Pub. No. 2016/0313812).
	Regarding claim 5, the combination does not explicitly teach wherein: the outputting includes outputting a position corresponding a highest level of the pen signal as the position of the active pen among a plurality of detected positions each corresponding to a predetermined level of the pen signal or higher. Katsurahira teaches wherein: the outputting includes outputting a position corresponding a highest level of the pen signal as the position of the active pen among a plurality of detected positions each corresponding to a predetermined level of the pen signal or higher (Katsurahira: para 0160-0172). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasselli and Lee in view of the teachings of Katsurahira so as to provide a pen touch recognizing method and apparatus that can identify a user's intended pen touch.

Regarding claim 13, this claim is similarly rejected based on the same rationale as claims 5-6
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections. Claim 14 would also be allowable if rewritten in the same manner as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628